DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Applicants’ preliminary amendments to the claims, filed 01/21/2021, have been received and entered.  Claims 1-50 have been cancelled and Claims 51-73 have been newly added.
Claims 51-73 are pending and under examination.

Priority
This application is a continuation of U.S. Patent Application 16/101,896, filed August 13,
2018, which is a continuation of U.S. Patent Application 15/400,670, filed January 6, 2017, now issued as U.S. Patent Number 10,058,549, which is a continuation of U.S. Patent Application 12/673,463, filed February 12, 2010, now issued as U.S. Patent Number 9,567,327, which is a §371 National Stage Application of International Application PCT/US08/09740, filed August 14, 2008, which claims the benefit of priority of U.S. Provisional Application No. 60/964,849 filed August 15, 2007.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 09/24/2020 and 02/24/2022 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

37 C.F.R. §1.98(b) explicitly states that “[e]ach publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date and place of publication”. Lined-through non-patent literature references fail to provide the relevant information required by 37 C.F.R. §1.98(b) and MPEP §609.04(a)(1), i.e., date of publication and/or relevant pages of the publication. 
As such, the documents have been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. §1.97(e). MPEP §609.05(a).

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes 

Claims 66-73 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent Claim 66 recites a method of treating “a 5-HT2A mediated disorder”.  A person of ordinary skill in the art would not be reasonably apprised of the metes and bounds of disorders falling within the scope of the claimed “a 5-HT2A mediated disorder”.
The Specification at page 3, lines 15-19 recites “5-HT2A mediated disorders” selected from the group consisting of coronary artery disease, myocardial infarction, transient ischemic attack, angina, stroke and atrial fibrillation.  A person of ordinary skill in the art, knowing that 5-HT2A is a member of one of the seven subfamilies of serotonin receptors (Specification at page 1, line 36 to page 2, line 3) and that serotonin is thought to play a role in processes related to learning and memory, sleep, thermoregulation, mood, motor activity, pain, sexual and aggressive behaviors, appetite, neurodegenerative regulation and biological rhythms (Specification at page 1, lines 23-25) and therefore linked to pathophysiological conditions such as anxiety, depression, obsessive compulsive disorders, schizophrenia, suicide, autism, migraine, emesis, alcoholism and neurodegenerative disorders (Id. at lines 25-27), would not reasonably construe coronary artery disease, myocardial infarction, transient ischemic attack, angina, stroke and atrial fibrillation to be “5-HT2A mediated disorders”.  However, as Applicants appear to consider these disorders to be 2A mediated disorder”.
For example, a person of ordinary skill in the art would construe a “stroke” to be “mediated” by a blood clot, not a serotonin receptor.  Similarly, coronary artery disease is “mediated” by a build of plaque in coronary arteries, not a serotonin receptor.  While inhibition of 5-HT2A might provide a therapeutic benefit to a patient having a stroke or coronary artery disease, that therapeutic benefit does not necessarily mean stroke and coronary artery disease are “mediated” by, i.e., brought about by, 5-HT2A receptors.
Furthermore, as “5-HT2A” is a serotonin receptor, it is unclear how a disorder is “mediated” by 5-HT2A such that it would fall within the scope of the instant claims.  In the context of a physiological effect, “mediate” literally means “bring about”. Thus, for a disorder to fall within the scope of the claimed “a 5-HT2A mediated disorder”, the 5-HT2A serotonin receptor must somehow “bring about” the disorder.  What disorders are brought about by 5-HT2A serotonin receptor versus those disorders where 5-HT2A serotonin receptor is merely up- or down-regulated in a person having the disorder as a natural response to a biological effector in said person would be unclear to a person of ordinary skill in the art.
While the disclosure lists numerous diverse diseases and disorders the modulators of 5-HT2A serotonin receptor activity disclosed are “believed to be useful” in treating, including sleep disorders, conditions related to platelet aggregation, asthma, agitation, schizophrenia, diabetic-related pathologies, glaucoma, PML, hypertension, and pain (Specification at page 26, line 20 to page 40, line 10), whether or not these diseases and disorders would be considered to be “a 5-HT2A mediated disorder”, i.e., to be brought about by 5-HT2A, is not apparent from the prior and contemporaneous art.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



U.S. Patent No. 9,567,327
Claims 51-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9,567,327. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘327 patent anticipate the instant claims in so far as the compounds recited in instant Claims 51-65 are claimed in ‘327 patent Claim 20 and the methods of the ‘327 patent claims anticipate the claimed “5-HT2A mediated disorder”.  As such, the invention of instant Claims 51-73 is fully encompassed by the ‘327 patent claims.

U.S. Patent No. 10,058,549
Claims 51-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,058,549. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘549 patent anticipate the instant claims in so far as the compounds recited in instant Claims 51-65 are recited in ‘549 patent Claim 8 and the methods of the ‘549 patent claims anticipate the claimed “5-HT2A mediated disorder”.  As such, the invention of instant Claims 51-73 is fully encompassed by the ‘549 patent claims.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629       
                                                                                                                                                                                                 UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038